DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   HAROLD GUNNAR JOHANSSON,
                           Appellant,

                                    v.

       JACQUELYN L. JOHANSSON n/k/a JACQUELYN PUTT,
                         Appellee.

                              No. 4D19-488

                          [October 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2008-DR-
013445-XXXX-MB.

  Harold Gunnar Johansson, Boynton Beach, pro se.

  Jacquelyn Putt, Palm City, pro se.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.